Case 2:09-bk-26198-BR   Doc 100 Filed 08/17/21 Entered 08/17/21 07:29:18   Desc
                         Main Document    Page 1 of 16
Case 2:09-bk-26198-BR   Doc 100 Filed 08/17/21 Entered 08/17/21 07:29:18   Desc
                         Main Document    Page 2 of 16
Case 2:09-bk-26198-BR   Doc 100 Filed 08/17/21 Entered 08/17/21 07:29:18   Desc
                         Main Document    Page 3 of 16
Case 2:09-bk-26198-BR   Doc 100 Filed 08/17/21 Entered 08/17/21 07:29:18   Desc
                         Main Document    Page 4 of 16
Case 2:09-bk-26198-BR   Doc 100 Filed 08/17/21 Entered 08/17/21 07:29:18   Desc
                         Main Document    Page 5 of 16
Case 2:09-bk-26198-BR   Doc 100 Filed 08/17/21 Entered 08/17/21 07:29:18   Desc
                         Main Document    Page 6 of 16
Case 2:09-bk-26198-BR   Doc 100 Filed 08/17/21 Entered 08/17/21 07:29:18   Desc
                         Main Document    Page 7 of 16
Case 2:09-bk-26198-BR   Doc 100 Filed 08/17/21 Entered 08/17/21 07:29:18   Desc
                         Main Document    Page 8 of 16
Case 2:09-bk-26198-BR   Doc 100 Filed 08/17/21 Entered 08/17/21 07:29:18   Desc
                         Main Document    Page 9 of 16
Case 2:09-bk-26198-BR   Doc 100 Filed 08/17/21 Entered 08/17/21 07:29:18   Desc
                        Main Document     Page 10 of 16
Case 2:09-bk-26198-BR   Doc 100 Filed 08/17/21 Entered 08/17/21 07:29:18   Desc
                        Main Document     Page 11 of 16
Case 2:09-bk-26198-BR   Doc 100 Filed 08/17/21 Entered 08/17/21 07:29:18   Desc
                        Main Document     Page 12 of 16
Case 2:09-bk-26198-BR   Doc 100 Filed 08/17/21 Entered 08/17/21 07:29:18   Desc
                        Main Document     Page 13 of 16
Case 2:09-bk-26198-BR   Doc 100 Filed 08/17/21 Entered 08/17/21 07:29:18   Desc
                        Main Document     Page 14 of 16
Case 2:09-bk-26198-BR   Doc 100 Filed 08/17/21 Entered 08/17/21 07:29:18   Desc
                        Main Document     Page 15 of 16
Case 2:09-bk-26198-BR   Doc 100 Filed 08/17/21 Entered 08/17/21 07:29:18   Desc
                        Main Document     Page 16 of 16
